

115 S186 ES: Fair Ratepayer Accountability, Transparency, and Efficiency Standards Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 186IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Federal Power Act to provide that any inaction by the Federal Energy Regulatory
			 Commission that allows a rate change to go into effect shall be treated as
			 an order by the Commission for purposes of rehearing and court review.
	
 1.Short titleThis Act may be cited as the Fair Ratepayer Accountability, Transparency, and Efficiency Standards Act or the Fair RATES Act. 2.Amendment to the Federal Power ActSection 205 of the Federal Power Act (16 U.S.C. 824d) is amended by adding at the end the following:
			
				(g)Inaction of Commissioners
 (1)In generalIf the Commission permits the expiration of the 60-day period established under the first sentence of subsection (d) because the members of the Commission are divided two against two as to the lawfulness of the change, as a result of vacancy, incapacity, or recusal on the Commission—
 (A)the failure to act by the Commission shall be considered to be an order issued by the Commission accepting the change for purposes of section 313(a); and
 (B)there shall be added to the record of the proceeding of the Commission— (i)the proposed order;
 (ii)notice of the division of the Commissioners with respect to the proposed order; and (iii)the written statement of each member of the Commission explaining the views of the Commissioner with respect to the proposed order.
 (2)AppealIf any party to a proceeding of the Commission described in paragraph (1) seeks a rehearing under section 313(a) and the Commission fails to act on the merits of the rehearing request by the date that is 30 days after the date of the rehearing request because the members of the Commission are divided two against two, as a result of vacancy, incapacity, or recusal on the Commission, any party that sought the rehearing may appeal under section 313(b)..Passed the Senate September 4, 2018.Secretary